Citation Nr: 0907799	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-40 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.  

2.  Entitlement to service connection for a bilateral arm 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee and leg 
disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee and 
leg disorder.  

7.  Entitlement to an initial rating higher than 30 percent 
for major depressive disorder, prior to February 16, 2005, 
and a rating higher than 50 percent since.  

8.  Entitlement to a rating higher than 40 percent for a low 
back disability, grade I spondylolisthesis at L4-L5 with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 
to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As support for her claims, the Veteran testified at a hearing 
at the RO in January 2005 before a local Decision Review 
Officer.  And in a September 2005 decision, the RO increased 
the rating for her major depressive disorder to 50 percent, 
effective February 16, 2005.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a jaw 
condition or a bilateral arm condition.  

2.  Evidence received since an April 1980 RO denial of 
service connection for headaches, an ear condition, a right 
knee and leg condition, and a left leg condition, is 
duplicative or cumulative of evidence previously considered 
or does not relate to unestablished facts necessary to 
substantiate these claims.  

3.  Evidence received since a March 2000 RO denial of service 
connection for a left knee condition is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate 
this claim.  

4.  Prior to February 16, 2005, the evidence did not show 
that the Veteran's major depressive disorder caused 
occupational and social impairment with reduced reliability 
and productivity.  

5.  Since February 16, 2005, the evidence has not shown the 
Veteran's major depressive disorder has caused occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.  

6.  The Veteran does not have unfavorable ankylosis of her 
entire thoracolumbar (i.e., thoracic and lumbar) spine or 
separate neurological manifestations of her low back 
disability, that is, apart from the orthopedic 
manifestations.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a jaw condition due to disease 
or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

2.  The Veteran does not have a bilateral arm condition due 
to disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

3.  The April 1980 rating decision denying service connection 
for an ear condition, a bilateral leg and knee condition, and 
headaches is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.

4.  The March 2000 rating decision denying service connection 
for a left knee condition also is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

5.  New and material evidence has not been received since 
those April 1980 and March 2000 decisions to reopen these 
claims for service connection for an ear condition, a left 
knee and leg condition, a right knee and leg condition, and 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

6.  The criteria are not met for an initial rating higher 
than 30 percent for major depressive disorder prior to 
February 16, 2005, or for a rating higher than 50 percent 
since.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.130, Diagnostic Code (DC) 9434.

7.  The criteria are not met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, DCs 
5003, 5235-5243.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. §§ 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  


However, if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Here, in November 2003 and January 2004, the RO sent the 
Veteran letters informing her of the types of evidence needed 
to substantiate her claims and its duty to assist her in 
substantiating her claims under the VCAA.  The letters 
informed her that VA would assist her in obtaining evidence 
necessary to support her claims, such as records in the 
custody of a Federal department or agency.  She was advised 
that it was ultimately her responsibility to send other, 
private medical records or to provide a properly executed 
release so that VA could request the records for her.  
38 C.F.R. § 3.159(c)(1), (2) and (3).

With regard to the claims concerning whether there is new and 
material evidence, one of the two January 2004 VCAA notice 
letters informed the Veteran of what constituted new and 
material evidence.  She was informed that new evidence must 
be evidence that was submitted to VA for the first time, 
which was not cumulative or tended to reinforce a previously 
established point.  She was informed that material evidence 
must be relevant to the issue of service connection, insofar 
as relating her claimed disability to her military service.  
So she received the type notice contemplated by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that is, not only 
concerning the type of evidence needed to establish her 
underlying entitlement to service connection, but also in 
terms of the specific reasons her claims were previously 
denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006) (wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of her opportunities to submit additional evidence.  
Subsequently, a September 2004 SOC provided her an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because she has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, all obtainable evidence that she and her 
representative identified as relevant to her claims has been 
obtained and associated with the claims file for 
consideration, including her service treatment records 
(STRs), private medical records, and her VA evaluation and 
treatment records, including the reports of her VA 
compensation examinations assessing the severity of her 
low back disability and major depressive disorder - the 
determinative issues concerning these claims.  See Caffey v. 
Brown, 6 Vet. App. 377 (1994).

Neither the Veteran nor her representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of her claims, and to respond to her VCAA notices. 

With regard to the Veteran's major depressive disorder, 
service connection was granted and she appealed the initial 
rating assigned for this disability.  Since the underlying 
claim has been more than substantiated, it has been proven, § 
5103(a) notice is no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In Goodwin, the Court held that where, as 
here, a service connection claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess and Sanders, supra, and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD [notice of disagreement] has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

With regard to the Veteran's low back disability, where the 
rating that is being challenged is not the initial 
evaluation, § 5103(a) requires, at a minimum, that VA notify 
the claimant that to substantiate the claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant's disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until rather recently, the Veteran has not received VCAA 
notice specifically tailored to comply with it.  But this 
notice error will not affect the essential fairness of the 
adjudication because the diagnostic criteria used to 
determine the relative severity of the Veteran's low back 
disability were provided to her in the September 2004 SOC.  
A reasonable person could be expected to read and understand 
these criteria, and to know that evidence showing her 
disability meets the requirements for a higher rating is 
needed for an increase to be granted.  Certainly then, she 
has the requisite actual knowledge of the evidence needed to 
support her low back disability rating claim.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 48 (2008) 

A post-decisional March 2006 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of her claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Veteran was given an opportunity to respond 
to that letter, and in a March 2008 SSOC her claims were 
readjudicated - including considering any additional 
evidence received in response to that additional notice.  
Therefore, there is no prejudice to her.  See Mayfield IV and 
Prickett, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her of the evidence needed 
to support her claims, and in obtaining evidence pertinent to 
her claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it, before addressing the question of 
whether the disability is related to his or her military 
service).



Here, unfortunately, the Veteran does not have a diagnosis of 
a jaw condition.  During her January 2005 RO hearing, she 
testified that she experienced jaw pain.  While, as a lay 
person, she is competent to state that she has pain, she is 
not competent to make a diagnosis of an underlying 
disability, for example, such as temporomandibular joint 
(TMJ) syndrome to account for her jaw pain.  Her VA treatment 
records show multiple complaints of jaw pain, but these 
records do not show a diagnosis of a jaw condition.  And mere 
pain, alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As further means of possibly determining the cause of her jaw 
pain, in March 2004 the Veteran had a VA dental and oral 
examination.  The examiner noted the Veteran had been treated 
for dental caries (cavities) in service.  She had trauma to 
teeth numbers 8 and 9, her front teeth, without clinical or 
radiographic evidence of fracture.  She complained of 
headaches and pain, which the examiner related to 
the Veteran's low back and neck conditions.  The examiner 
found no limitation of motion of the mandible and no bone 
loss of the mandible, maxilla, or hard palate.  X-rays did 
not reveal bone disuse loss.  The Veteran had no bone lesions 
or degenerative changes at the temporomandibular joints.  The 
examiner concluded the Veteran did not have bruxism (grinding 
of the teeth) and that her myofascial pain was related to her 
low back problem.  The examiner explicitly found no 
temporomandibular joint dysfunction and did not diagnose the 
Veteran with a jaw condition.  

In October 2004 the Veteran had x-rays of her mastoids.  They 
revealed poor pneumatization of air cells bilaterally.  
Findings suggested bilateral mastoiditis and bilateral 
temporomandibular joint disease.  However, a diagnosis of TMJ 
disease was not actually made and it was recommended, 
instead, that she be further evaluated by obtaining bilateral 
Stenvers views and bilateral TMJ views including open and 
closed mouth.  The further evaluation was performed in 
February 2005, and the results were "essentially negative."   

As the Veteran does not have the required diagnosis of a 
current jaw disability, her claim for service connection may 
not be granted.  Boyer, 210 F.3d at 1353; Brammer 3 Vet. App. 
at 225.  

The Veteran also does not have a diagnosis of a bilateral arm 
condition.  Her VA treatment records show that she has been 
treated in pain clinics for muscle spasms that radiate from 
her back into her shoulders.  Radiology reports of her spine 
show a loss of bone density, suggesting osteoporosis.  But 
she has not received a diagnosis of a bilateral arm 
disability and, again, mere evidence of muscle spasm pain - 
without an underlying diagnosis, will not suffice in this 
important regard.  See again Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

As the Veteran does not have a diagnosis of a bilateral arm 
disability, her claim for service connection may not be 
granted.  Boyer, 210 F.3d at 1353; Brammer 3 Vet. App. at 
225.  Neurological manifestations of her low back disability, 
such as radiating pain, will be discussed below when the 
Board addresses whether her low back disability meets the 
criteria for a higher evaluation.  

New and Material Evidence Claims

In April 1980, the RO denied the Veteran's claims for service 
connection for an ear condition, a bilateral knee and leg 
condition, and headaches.  The Veteran did not appeal that 
decision.  Therefore, that April 1980 RO decision is final 
and binding on her based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103.  In March 2000, the RO again denied the 
Veteran's claim for service connection for a left knee 
condition.  That decision is also final and binding on her 
based on the evidence then of record, as she did not appeal 
it either.  Id.  As a result, there must be new and material 
evidence since those decisions to reopen these claims and 
warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the April 1980 and March 2000 
decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed the petition to these claims in 
December 2003.  Therefore, under the revised standards 
(effective for petitions to reopen, as here, filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence received since the April 1980 and March 
2000 rating decision consists of private and VA treatment 
records, the reports of VA examinations, a transcript of the 
Veteran's January 2005 RO hearing, and personal statements 
from the Veteran and her representative.  



All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, therefore, never 
considered.  But this additional evidence is not also 
material because it does not relate to unestablished facts 
necessary to substantiate the claims.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence suggests the claimed 
conditions were incurred during, or aggravated by, the 
Veteran's military service from September 1976 to November 
1979.  

The VA medical records show treatment for headaches and pain.  
However, evidence showing current treatment is not material 
in and of itself to the question of whether the condition 
treated relates back to the Veteran's military service.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are 
not material to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).

During her January 2005 RO hearing, the Veteran complained of 
constant headaches, popping in her ears, and chronic 
bilateral lower extremity pain, and attributed these symptoms 
to her military service.  While she is competent to describe 
her symptoms, she is not competent to make the medical 
determination that her symptoms were caused or aggravated by 
her military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions on 
etiology or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim for service connection.  
Moreover, in Elkins v. Brown, 5 Vet. App. 474 (1993), the 
Court determined, in part, that two private nexus opinions 
were not "material" with respect to reopening a claim for 
service connection because there was no indication that 
either physician had established the nexus on a basis 
separate from the Veteran's reported medical history during 
her military service, which was unsupported by clinical 
findings.



Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for an ear 
condition, a bilateral knee and leg condition, and headaches.  
38 U.S.C.A. § 5108.  And in the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply, and 
the petition to reopen these claims must be denied.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.



Major Depressive Disorder

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  In other words, the Veteran's rating 
may be "staged" to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than others.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  The Veteran already has what amounts to 
be a staged rating.  She had an initial 30 percent rating 
prior to February 16, 2005, and has had a higher 50 percent 
rating since.  Because, however, as will be explained, she 
has never been more disabled than this during the periods 
indicated, the Board may not stage her rating even further.

The rating for the Veteran's major depressive disorder is 
determined by 38 C.F.R. § 4.130, DC 9434.  The diagnostic 
criteria set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to the DSM-IV 
criteria, a 30 percent rating is warranted for major 
depressive disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).



In March 2004, the Veteran underwent a VA mental disorders 
examination.  She had been hospitalized twice for mental 
disorders prior to the examination.  At the time of the 
examination, she lived with her parents and reported no 
interpersonal problems with her family members.  She was 
unemployed, but was working on her master's thesis.  She felt 
sad, depressed, irritable, and was no longer interested in 
her activities of daily living.  She had difficulty 
concentrating and felt anxious, restless, and tense.  Upon 
examination, she was alert, and there was no evidence of 
psychomotor retardation or agitation.  Her thought process 
was coherent and logical, with no evidence of delusions or 
hallucinations.  She had no obsessions, panic attacks, or 
suicidal ideation.  Her mood was depressed and her affect was 
constricted and appropriate.  Her memory for recent, remote, 
and immediate events was intact.  Her judgment was good, but 
her insight was poor.  The examiner found that the Veteran's 
symptoms interfered with her social and occupational 
functioning.  She was diagnosed with recurrent major 
depressive disorder and assigned a GAF score of 60.  That 
examination was the basis for the grant of service connection 
and the initial assignment of a 30 percent evaluation.  

In June 2004, a treatment record showed that she had a 
partner, and there was no indication that this relationship 
suffered as a result of her mental disorder.  The evidence 
shows that the Veteran maintained good relationships with her 
parents.  

In January 2005, she complained of poor memory and a VA 
mental health care provider stated that she had "possible" 
panic attacks.  She stated that she had a death wish, but 
when questioned further, she did not have a plan to commit 
suicide.  She reported problems concentrating.  At her 
January 2005 RO hearing, the Veteran testified that her 
depression caused nightmares and made her lock her jaw at 
night.  She reported crying episodes, and felt that her 
medication irritated her stomach.  In February 2005, the 
Veteran stated that she was working on her master's thesis.  

In February 2005, the Veteran underwent a second VA mental 
disorders examination.  She was unemployed and lived alone.  
She complained of frequent anxiety attacks and sleep 
disturbance.  She felt that she had poor concentration and 
memory.  She complained of irritability, tension and feeling 
uncomfortable in closed areas.  Upon examination, her mood 
was depressed and anxious.  Her affect was blunted.  Her 
attention span was good.  She denied hallucinations and no 
delusional material was observed.  She denied suicidal and 
homicidal ideation.  Her insight and judgment were fair and 
she exhibited good impulse control.  The examiner found that 
the Veteran felt claustrophobic and had panic attacks.  She 
was diagnosed with major depression with panic disorder and 
had a GAF score of 50.  This examination was the basis for 
the increase in evaluation from 30 percent to 50 percent.  
The Veteran's GAF score of 50 was a significant part of the 
reason the Veteran's evaluation was increased.  

In December 2005, a VA mental health care provider noted that 
the Veteran had poor impulse control.  In June 2007, she was 
temporarily hospitalized for mental health care.  Her insight 
was noted to be poor and her judgment was intact.  

Since January 2005, the Veteran's GAF scores have remained 
mostly constant at 55.  Three times, her GAF score was 50:  
once at the February 2005 VA examination and once in June and 
December 2007.  At her March 2004 VA examination, her GAF 
score was 60.  

The Board finds that, prior to February 16, 2005, the 
evidence did not support an evaluation higher than 30 percent 
for the Veteran's major depressive disorder.  Prior to the 
February 16, 2005 VA examination, her GAF score was recorded 
as 60 at her March 2004 examination, indicating at worst 
moderate social and occupational impairment.  She lived with 
her parents and maintained a good relationship with them, as 
well as her partner.  While she complained of poor memory in 
January 2005, this was not supported by objective clinical 
evidence.  Additionally, while a mental health care provider 
thought that it was "possible" that she was having panic 
attacks, she did not report having them more than once a 
week; she did not state their frequency.  While the March 
2004 VA examination revealed she had some occupational and 
social impairment due to her mental disorder, it did not show 
that her impairment was severe enough to produce reduced 
reliability and productivity.  There was no evidence that she 
had memory problems or impaired judgment, impaired abstract 
thinking, or mood disturbance.  


Reviewing the evidence, the Board finds that the overall 
disability picture for her major depressive disorder did not 
more closely approximate an initial disability evaluation 
higher than 30 percent prior to February 16, 2005.  38 C.F.R. 
§§ 4.3, 4.7.  Therefore, the preponderance of the evidence is 
against this claim. 

Since her February 2005 VA examination, the Veteran's GAF 
scores have remained rather constant at 55, with three 
instances of a score of 50.  She has complained of memory 
problems and difficulty concentrating, and has been noted to 
have poor impulse control.  The results of her February 2005 
examination were the basis for the increase in her evaluation 
from 30 to 50 percent.  While the February 2005 examination 
and subsequent treatment records support this higher 50 
percent evaluation, they do not support an even higher 70 
percent evaluation.  The evidence does not show she has 
deficiencies in judgment, thinking, or mood.  The VA 
examiners have denied obsessive behavior.  While the Veteran 
reported suicidal ideation in January 2005, it was a single 
instance and she did not have a plan to commit suicide.  
While she suffers from panic attacks, their frequency is not 
documented, and no medical evidence shows that she exists in 
a state of near-continuous panic or depression which impairs 
her ability to function independently.  Her VA mental health 
care records consistently show that she is independent in her 
activities of daily living.  While she describes feelings of 
irritability, and was described as having poor impulse 
control in December 2005, there is no evidence that this 
symptom was constant, or resulted in unprovoked irritability 
or violence.  There is no evidence that she cannot adapt to 
stressful situations or form meaningful relationships.  She 
maintains a good relationship with her parents and partner.  
Reviewing the evidence, the Board finds that the overall 
disability picture for her major depressive disorder since 
February 16, 2005, has not more closely approximated the 
requirements for an even higher 70 percent rating.  
38 C.F.R. §§ 4.3, 4.7.  Therefore, the preponderance of the 
evidence is against this claim.



Low Back Disability

The Veteran asserts that she is entitled to a rating higher 
than 40 percent for this disability, 
grade I spondylolisthesis at L4-L5 with degenerative joint 
disease.  Her current 40 percent evaluation is under DCs 
5003-5243 for degenerative arthritis and intervertebral disc 
syndrome (IVDS, i.e., degenerative disc disease).  
38 C.F.R. §§ 4.20, 4.71a (2008).  Since she filed her claim 
in October 2003, only the current rating criteria are 
applicable to her case, and the Board will not consider older 
versions of the rating criteria that were in effect prior to 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003)(codified at 38 C.F.R. part 4).

Under DC 5003, for degenerative or osteoarthritis, the 
disability is evaluated based upon limitation of motion of 
the affected part.  When the limitation of motion of the 
specific joint or joints involved is noncompensable (i.e., 0 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating requires X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

IVDS (preoperatively or postoperatively) is evaluated under 
DC 5243, either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 (the combined ratings table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  



The disability may be evaluated alternatively under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under that formula, a 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  See, too, Note (5) 
to DCs 5235-5242 indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire...thoracolumbar spine or the entire spine (cervical, 
thoracic, and lumbar) is fixed in flexion or extension.....  As 
will be explained, here, there are clear  indications the 
Veteran is able to move her spine - albeit with less than 
normal range of motion.  Therefore, by definition, she does 
not have ankylosis.  

The second set of criteria available under DC 5243 is the 
Formula for Rating IVDS Based on Incapacitating Episodes.  A 
40 percent evaluation would be warranted with incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during the past 12 months.  A 60 percent 
evaluation would be warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2008).  There is no evidence of record indicating the 
Veteran has ever had an incapacitating episode due to her low 
back disability, meaning, again, doctor-prescribed bed rest.  
Therefore, the Formula for Rating IVDS on this basis does not 
apply and her disability, instead, will be evaluated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.

As mentioned, in order to receive a higher 50 percent 
evaluation, the evidence must show the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DCs 5235-5242.  She very clearly does not.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  See also 38 C.F.R. 
§ 4.59.  These factors include more or less movement than 
normal, weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In December 2003, the Veteran had a VA spine examination.  
She had a forward flexion of 20 degrees (90 degrees is 
normal).  Her extension was 8 degrees (30 degrees is normal).  
Her lateral bending was 10 degrees bilaterally (30 degrees is 
normal).  Her lateral rotation was 15 degrees bilaterally (30 
degrees is normal).  While these findings confirm she has 
limitation of motion (i.e., less than normal range of 
motion), she could still move her spine, indeed in all 
directions, and therefore did not have ankylosis.  She 
complained of pain with all range of motion testing and 
further, increased pain after repetitive motion, but no 
resulting functional loss was observed by the examiner.  

In February 2005, the Veteran had another VA spine 
examination.  She did not use any assistive devices to help 
her walk.  Her forward flexion was 50 degrees, with pain from 
30 to 50 degrees.  Her extension was 20 degrees with pain 
from 10 to 20 degrees. Her lateral flexion was 20 degrees 
bilaterally, with pain from 10 to 20 degrees.  Her lateral 
rotation was 20 degrees bilaterally, with pain form 10 to 20 
degrees.  Repetitive motion caused pain, but no additional 
weakness, lack of endurance, or fatigue.  The examiner 
specifically stated the Veteran did not have ankylosis, as is 
also obvious from the results of her range-of-motion testing.  

In December 2007, the Veteran had a third VA examination.  
She complained of pain radiating into her legs.  Her forward 
flexion was 40 degrees, with pain from 30 to 40 degrees.  Her 
extension was 20 degrees with pain from 10 to 20 degrees.   
Her left and right lateral flexion was 20 degrees 
bilaterally, with pain fro 10 to 20 degrees.  Her left and 
right lateral extension was 20 degrees bilaterally with pain 
from 10 to 20 degrees.  Repetitive motion testing did not 
produce additional functional loss or elicit weakness or 
fatigue.  So, again, although she had less than normal range 
of motion in her low back, this is not tantamount to 
concluding she had the required ankylosis - either favorable 
or unfavorable, meaning essentially no motion at all.

While the medical evidence of record shows treatment for the 
low back disability, it is unremarkable for any indication of 
ankylosis.  The Veteran can move her spine, albeit not with 
normal range of motion, so by definition she does not have 
ankylosis.  As there is no evidence of ankylosis, she is not 
entitled to a higher 50 percent evaluation under DCs 5235-
5242.

Even when considering functional loss as set forth in DeLuca, 
the Veteran's painful motion does not limit her ranges of 
motion such that it is similar to unfavorable ankylosis of 
the entire thoracolumbar spine.  Her three VA examinations 
showed that she had painful motion, but repetitive motion 
testing did not show any additional functional loss.  
Therefore, she is not entitled to a higher evaluation under 
DeLuca, 8 Vet. App. at 206. 

The Board must also determine whether a higher rating may be 
assigned for the Veteran's low back disability by providing 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (1) (2008).



The Veteran's low back disability does not have neurological 
manifestations sufficient to warrant a separate evaluation.  
At her December 2003 VA spine examination, the sensory 
examination was normal.  Her motor examination showed a 
muscle strength of 4/5, but the examiner noted poor patient 
effort.  Her straight leg raise test was painful at 5 degrees 
of leg elevation.  At her February 2005 VA examination, no 
neurological manifestations were found.  At her December 2007 
VA examination, she complained of pain radiating into her 
legs, however, the neurological portion of her examination 
was normal.  As the Veteran does not have neurological 
manifestations of her low back disability, a separate 
evaluation is not warranted on this basis.  Id.  

In sum, the Veteran is not entitled to a higher 50 percent 
evaluation under DCs 5235-5242 because the evidence does not 
show she has unfavorable ankylosis of her entire 
thoracolumbar spine.  She also does not have incapacitating 
episodes, much less with the frequency and duration required 
for a higher 60 percent rating under DC 5243.  Additionally, 
her painful motion does not cause additional functional loss 
sufficient to entitle her to a higher evaluation.  DeLuca, 8 
Vet. App. at 206.  Finally, her disability does not have 
separate neurological manifestations to warrant a separate 
evaluation, such as under DC 8520. See 38 C.F.R. § 4.71a, 
DC 5237, Note (1) (2008).  Reviewing the evidence, the Board 
finds that the overall disability picture for the Veteran's 
low back disability does not more closely approximate a 50 
percent or higher rating .  38 C.F.R. §§ 4.3, 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.

Extra-schedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).

The Veteran's symptoms from her major depressive disorder and 
low back disability cause impairment in her occupational and 
social functioning.  But such impairment is contemplated by 
the rating criteria, which reasonably describe her 
disabilities.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  The Board finds no reason to 
refer this case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment - 
meaning above and beyond that contemplated by the schedular 
ratings current assigned, suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  Her 
evaluation and treatment primarily, if not exclusively, has 
been on an outpatient basis, not as an inpatient.  So the 
Board is not obligated to refer this case for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Service connection for a jaw condition is denied.  

Service connection for a bilateral arm condition is denied.  

As no new and material evidence has been submitted, the claim 
for service connection for headaches is not reopened.

As no new and material evidence has been submitted, the claim 
for service connection for an ear condition is not reopened.

As no new and material evidence has been submitted, the claim 
for service connection for a left leg and knee condition is 
not reopened.

As no new and material evidence has been submitted, the claim 
for service connection for a right leg and knee condition is 
not reopened.

The claim for an initial rating higher than 30 percent for 
major depressive disorder, prior to February 16, 2005, and a 
rating higher than 50 percent since, is denied.

The claim for a rating higher than 40 percent for the low 
back disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


